DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6-25-21 and 12-2-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the transistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner interprets claim 20 to depend on claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Luten et al. (WO2020046914, of record).

Re claim 1, Luten et al. teaches for example in fig. 1, an electro-optic element comprising: a first substrate comprising a first interior surface; a second substrate disposed in a substantially parallel and spaced-apart relationship relative the first substrate, the second substrate comprising a second interior surface facing the first interior surface; a first electrode associated with the first interior surface; a second electrode associated with the second interior surface; an electro-optic medium disposed between the first and second electrodes; a voltage control device electrically connected to the first electrode, the voltage control device operable to receive a supply voltage and to output an activation voltage to the electro-optic medium; and a control circuit configured to receive at least one feedback signal and to control the activation voltage based, at least in part, on the at least one feedback signal (claim 1; para. 0020-0022).

Re claim 4, Luten et al. teaches for example in fig. 1, the voltage control device (148) is disposed outside of the first and second substrates and conductively connected to the first electrode through the first substrate (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luten et al. (WO2020046914, of record) in view of Im et al. (US9130065).

Re claim 2, supra claim 1. 
But, Luten et al. fails to explicitly teach the voltage control device is a transistor.
However, within the same field of endeavor, Im et al. teaches for example in fig. 3, a voltage control device is a transistor (col. 7, ln. 10-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Luten et al. with Im et al. in order to provide reduced size and improved operational characteristics, as taught by Im et al. (col. 2, ln 30-32).

Re claim 19, Im et al. teaches for example in fig. 3, the transistor is a flip chip transistor (col. 7, ln. 10-39).

Re claim 20, Im et al. teaches for example in fig. 3, the transistor is a thin film transistor (col. 7, ln. 10-39).

Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Luten et al. (WO2020046914, of record).

Re claim 3, supra claim 1.
But, Luten et al. fails to explicitly teach the voltage control device is aligned substantially interior an area defined by the first interior surface.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the position of the voltage control device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Luten et al. in order to provide an optimum configuration of components, as is well known in the art.

Re claim 5, supra claim 1. 
But, Luten et al. fails to explicitly teach the voltage control device is substantially disposed between the first and second substrates.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the position of the voltage control device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Luten et al. in order to provide an optimum configuration of components, as is well known in the art.

Re claim 7, supra claim 1. Furthermore, Luten et al. further teaches for example in fig. 1, a plurality of the voltage control devices (para. 0025), each disposed in a zone of the electro-optic element and operable to apply voltages (para. 0025).
But, Luten et al. fails to explicitly teach apply substantially equal voltages to the electro-optic medium within the zone.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide equal voltages to the electro-optic medium, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Luten et al. in order to maintain a desired level of transmissivity in the electro-optic device, as taught by Luten et al. (para. 0014).

Allowable Subject Matter
Claims 6 and 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 6, 8, 10, and 12.

Specifically regarding claim 6, Luten et al. (WO2020046914, of record) teaches the state of the art of an electro-optic element.
But, Luten et al. fails to explicitly teach a combination of all the claimed features including an electrically conductive trace associated with the first interior surface; and an insulating layer disposed between the trace and the first electrode, the insulating layer having a pass through connection aligned substantially interior an area defined by the first electrode and through which electrical communication may be made between at least one of: the voltage control device and the first electrode, and the voltage control device and the trace, as claimed.

Specifically regarding claim 8, Luten et al. (WO2020046914, of record) teaches the state of the art of an electro-optic element.
But, Luten et al. fails to explicitly teach a combination of all the claimed features including the control circuit comprises an amplifier operable to provide a gate signal to the voltage control device via a first conductive connection with the voltage control device, the gate signal based, at least in part, on a first feedback signal received at a first high impedance input of the amplifier from the voltage control device via a second conductive connection; and the voltage control device is operable to change the output activation voltage based, at least in part, on the gate signal, as claimed.

Specifically regarding claim 10, Luten et al. (WO2020046914, of record) teaches the state of the art of an electro-optic element.
But, Luten et al. fails to explicitly teach a combination of all the claimed features including comprising a plurality of the voltage control devices, each disposed in a zone of the electro-optic element, wherein an activation of each zone may be adjusted in parallel by controlling the voltage output of each voltage control device, as claimed.

Specifically regarding claim 12, Luten et al. (WO2020046914, of record) teaches the state of the art of an electro-optic element.
But, Luten et al. fails to explicitly teach a combination of all the claimed features including the supply voltage is substantially in excess of the tolerability of the electro-optic medium and the voltage control device is operable to substantially prevent damage of the electro-optic medium, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	8-2-22